SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

450
CA 10-01699
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


JANE RENNIE BLAKE, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

KENNETH DARCY BLAKE, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


WATSON, BENNETT, COLLIGAN & SCHECHTER LLP, BUFFALO (KRISTIN L. ARCURI
OF COUNSEL), FOR DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, WILLIAMSVILLE (DENIS A. SCINTA OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered July 15, 2010 in a divorce action. The order
denied the quantum meruit application of defendant’s attorney for
counsel fees.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Blake v Blake ([appeal No. 1] ___ AD3d ___
[Apr. 29, 2011]).




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court